Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2 and 12-20 are cancelled.  Claims 1, 3-11, and 21-32 are pending.

Priority
This application is a CON of 15/753,359 02/19/2018 ABN, and 15/753,359 is a 371 of PCT/GB2016/052577 08/19/2016.
Acknowledgment is made of applicant's claim for foreign priority based on application UNITED KINGDOM 1514758 08/19/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,981,987 B2.  The patent discloses a compound which anticipates the instant compound, discloses that it can be a salt, and discloses that it can be made in a composition with an excipient.  Looking to the specification of the patent for definition of what the salt can be it is defined as encompassing succinic acid salts (see, for example, column 9 lines 1-10), thus the instant succinate salt is an obvious variant of the patented compound.  The addition of the excipients do not add novelty to the instant composition, and the independent claim only generically calls out that the instant composition requires an excipient from any of a number of common, art recognized, classes of excipients that those of skill in the art understand and know to use.

Claims 1, 3-11, and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,513,530 B2.  The patent discloses the use of a compound which anticipates the instant compound and discloses that it can be a salt.  Looking to the specification of the patent for definition of what the salt can be it is defined as encompassing succinic acid salts (see, for example, column 9 lines 1-10), thus the instant succinate salt is an obvious variant of the patented compound.  The addition of the excipients do not add novelty to the instant composition, and the independent claim only generically calls out that the instant composition requires an excipient from any of a number of common, art recognized, classes of excipients that those of skill in the art understand and know to use.

Claims 1, 3-11, and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,668,077 B2.  The patent discloses the use of a compound which anticipates the instant compound and disclose that it can be a salt.  Looking to the specification of the patent for definition of what the salt can be it is defined as encompassing succinic acid salts (see, for example, column 11 lines 23-34), thus the instant succinate salt is an obvious variant of the patented compound.  The addition of the excipients do not add novelty to the instant composition, and the independent claim only generically calls out that the instant composition requires an excipient from any of a number of common, art recognized, classes of excipients that those of skill in the art understand and know to use.

Claims 1, 3-11, and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,291,669 B2.  The patent discloses the use of a compound which anticipates the instant compound and disclose that it can be a salt.  Looking to the specification of the patent for definition of what the salt can be it is defined as encompassing succinic acid salts (see, for example, column 11 lines 23-34), thus the instant succinate salt is an obvious variant of the patented compound.  The addition of the excipients do not add novelty to the instant composition, and the independent claim only generically calls out that the instant composition requires an excipient from any of a number of common, art recognized, classes of excipients that those of skill in the art understand and know to use.

Claims 1, 3-11, and 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/678,565.  The copending claims disclose the use of a compound which anticipates the instant compound and disclose that it can be a salt, and discloses that it can be made in a composition with an excipient.  Looking to the specification of the copending application for definition of what the salt can be it is defined as encompassing succinic acid salts (see, for example, pg. 10 lines 14-22), thus the instant succinate salt is an obvious variant of the copending compound.  The addition of the excipients do not add novelty to the instant composition, and the independent claim only generically calls out that the instant composition requires an excipient from any of a number of common, art recognized, classes of excipients that those of skill in the art understand and know to use.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-11, and 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-32 of copending Application No. 17/206,488.  The copending claims disclose the use of a compound which anticipates the instant compound and disclose that it can be a salt, and discloses that it can be made in a composition with an excipient.  Looking to the specification of the copending application for definition of what the salt can be it is defined as encompassing succinic acid salts (see, for example, pg. 10 lines 14-22), thus the instant succinate salt is an obvious variant of the copending compound.  The addition of the excipients do not add novelty to the instant composition, and the independent claim only generically calls out that the instant composition requires an excipient from any of a number of common, art recognized, classes of excipients that those of skill in the art understand and know to use.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-11, and 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-41 of copending Application No. 17/684,020.  The copending claims disclose the use of a compound which anticipates the instant compound and disclose that it can be a salt, and discloses that it can be made in a composition with an excipient.  Looking to the specification of the copending application for definition of what the salt can be it is defined as encompassing succinic acid salts (see, for example, pg. 14 lines 1-9), thus the instant succinate salt is an obvious variant of the copending compound.  The addition of the excipients do not add novelty to the instant composition, and the independent claim only generically calls out that the instant composition requires an excipient from any of a number of common, art recognized, classes of excipients that those of skill in the art understand and know to use.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Conclusion
Claims 2 and 12-20 are cancelled.  Claims 1, 3-11, and 21-32 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627